Case 3:19-mc-00186 Document1 Filed 99/10/19 _ Page 1 of 5 PagelD #: 1

 

   

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA oe? | 0 2019

 

 

 

RORY L. PERRY Il, CLERK
U.S, District Court
Southern Disirict of West Virginia

 

IN THE MATTER OF THE

 

 

APPLICATION OF THE UNITED
STATES OF AMERICA FOR AN
ORDER AUTHORIZING THE
INSTALLATION AND USE OF A
PEN REGISTER AND TRAP AND
TRACE DEVICE ON TELEPHONE
NUMBER

(304-380-2000)

MISC. NO. Bd-mce-18&

eee eee eee ee

APPLICATION

Joseph F. Adams, an attorney for the United States Department
of Justice, hereby applies to the Court for an order authorizing
the installation and use of a pen register and a trap and trace
device (including caller identification/caller identification
deluxe feature) on telephone number 304-380-2000.

In support of this application, Applicant states the
following:

1. Applicant is an "attorney for the government" as defined
in Rule 1(b) (1) of the Federal Rules of Criminal Procedure, and
therefore, pursuant to Section 3122 of Title 18, United States
Code, may apply for an order authorizing the installation and use
of a pen register and a trap and trace device (including caller
identification/caller identification deluxe feature.)

2. Applicant certifies that the Federal Bureau of
Investigation is conducting a criminal investigation of George

Langford and others as yet unknown in connection with possible
Case 3:19-mc-00186 Document1 Filed 09/10/19 Page 2 of 5 PagelD #: 2

violations of 21 U.S.C. § 841(a) (1); that it is believed that the
subjects of the investigation are using a Cingular Wireless
telephone bearing the number 304-380-2000, unknown subscriber,
being utilized by Fred Waite, in furtherance of the subject
offenses; and that the information likely to be obtained from the
pen register and a trap and trace device (including caller
identification/caller identification deluxe feature) is relevant
to the ongoing criminal investigation.

3. Applicant requests that the Court issue an order
authorizing the installation and use of a pen register to record
and decode dialing, routing, addressing, and signaling information
transmitted from telephone number 304-380-2000, including the
numbers dialed or otherwise transmitted and the date and time of
such dialing or transmission, for a period of sixty (60) days from
the date of the installation of the pen register.

4, Applicant further requests that the Court issue an order
authorizing the installation and use of a trap and trace device
(including caller identification/caller identification deluxe
feature) to capture without geographic limit the incoming
electronic and other impulses which identify the originating
number and other dialing, routing, addressing, and signaling
information reasonably likely to identify the source of incoming
calls to telephone number 304-380-2000 for a period of sixty (60)

days from the date of the installation of the trap and trace device
Case 3:19-mc-00186 Document1 Filed 09/10/19 Page 3 of 5 PagelD #: 3

(including caller identification/caller identification deluxe
feature.)

5. Applicant further requests that should the telephone
number listed above be changed by the subscriber during the
effective period by any order granted as a result of this
application, that the pen register and trap and trace device remain
in effect throughout the effective period of such order for the
subsequent, replacement number or numbers, provided that the
subscriber information remains the same as set forth above.

6. Applicant further requests that the order direct that
Cingular Wireless and any other person or entity providing wire or
electronic communication service in the United States whose
assistance may facilitate the execution of the order furnish all
information, facilities, and technical assistance necessary to
accomplish the installation of the pen register and the trap and
trace device (including caller identification/caller
identification deluxe feature) unobtrusively and with a minimum of
interference, with reasonable compensation to be paid by the United
States for reasonable expenses incurred in providing such
facilities and assistance.

7, Applicant further requests that the order direct
Cingular Wireless and any other person or entity providing wire or
electronic communication service in the United States whose

assistance may facilitate the execution of the order to provide
Case 3:19-mc-00186 Document1 Filed 09/10/19 Page 4 of 5 PagelD #: 4

subscriber and billing information for any numbers dialed and
pulsed from and to the above-referenced telephone number and to
provide all information regarding any special features (such as
"call forwarding" and "speed dialing") for the above-referenced
number, including the subscriber and billing information for any
numbers to which calls from the above-described number are
directed.

WHEREFORE, it is respectfully requested that the Court grant
an order (1) authorizing the installation and use of a pen register
and a trap and trace device (including caller
identification/caller identification deluxe feature) feature
regarding telephone number 304-380-2000 as described above, (2)
directing that Cingular Wireless and any other person or entity
providing wire or electronic communication service in the United
States whose assistance may facilitate the execution of the order
to forthwith furnish agents of the Federal Bureau of Investigation
with all information, facilities and technical assistance
necessary to accomplish the installation and use of the device
unobtrusively and with minimum interference to the service
presently accorded persons whose telephone number is the subject
of the pen register and the trap and trace device (including caller
identification/caller identification deluxe feature), (3) ordering
that the subscriber, billing, and other information requested

above be provided, and (4) sealing this application and the Court's
Case 3:19-mc-00186 Document1 Filed 09/10/19 Page 5 of 5 PagelD #: 5

order and directing that any person ordered to provide assistance
to Applicant shall not disclose the existence of the pen register
and trap and trace device (including caller identification/caller
identification deluxe feature) or of the investigation unless or
until otherwise ordered by this Court.

I declare under penalty of perjury that the foregoing is true
and correct.

Executed on September 9, 2019.

Respectfully submitted,

MICHAEL B. STUART
United States Attorney

et

 

s/Joseph F. Adams

JOSEPH F. ADAMS

Assistant United States Attorney
WV State Bar No. 9620

845 Fifth Avenue, Rm 209
Huntington, WV 25701

Telephone: 304-529-5799

Fax: 304-529-5545

Email: joe.adams@usdoj.gov

 

 
